Opinion of. the Court by
Judd, C. J..
This was a libel in Admiralty heard’ by Mr. Justice Austin.
The vessel attached in this case was a trader running-between this- port and San Francisco. After hearing the ease the learned Justice took time to consider it, and rendered his decision on the 30th of May last. The vessel was absent oin •another voyage, having been released by her master’s giving a bond to respond to the judgment. On the return of the vessel an appeal was perfected by paying the costs on the 10th of July.
The motion is made to vacate the appeal as not being completed within the ten days as required by the statute and rules of Court.
It is contended that the respondent should be allowed ten days after his return to this port to complete his appeal. We do not think so. He was represented by counsel in this matter and ought to have instructed them, in ease an adverse-*504decision was made' in bis absence- to appeal if he' so desired. He should have contemplated and provided for this contingency. Notice to an attorney is notice to his client, and any relaxation of this rule would lead to great embarrassment to-opposing litigants and to the Court.
Davidson and Hatch for plaintiff.
Dole and Castle for respondent.
Honolulu, August 14, 1882.
The appeal is dismissed.